Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the instant application: 
Claims 1-16, and 18-20 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 02/04/2022 have been fully considered, please see the office action below for details.
Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 19, and 20, in the instant application have not been rejected using prior art because no 
maintaining, by a processing system including at least one processor, a policy for a first capacity agent at a first hierarchical layer of a virtualization environment, wherein the policy includes a set of key capacity indicators, a capacity limit, and an algorithm, wherein the first capacity agent Is distinct from the algorithm, wherein the first hierarchical layer is a datacenter layer comprising a plurality of datacenters, wherein the first capacity agent is for a first datacenter of the plurality of datacenters, and wherein the first datacenter comprises a plurality of hosts; 
obtaining, by the processing system based on the set of key capacity indicators, a set of key capacity indicator information; 
monitoring, by the processing system based on the capacity limit, for a detection of a capacity limit event; determining, by the processing system based on the algorithm, a predicted capacity exhaustion point; and 
sending in response to the detection of the capacity limit event, by the processing system toward a second capacity agent at a second hierarchical layer of the virtualization environment that is above the first hierarchical layer in a layer hierarchy, the set of key capacity indicator information and the predicted capacity exhaustion point, wherein the second hierarchical layer is a regional layer comprising a plurality of regions, wherein the second capacity agent is for a first region of the plurality of regions, 
Lingam 2012/0109852 discloses a database node with a load balancing agent and a master node with a load balancer.  Master node detects a level of overload based ok workload activities and reallocate loads.  When a node detects it has become overloaded, it sends a help message to the central load balancer load balancing in the cloud when the resources are overbooked and request help.  However, Lingam doesn’t disclose that the algorithm consists of a predicted capacity exhaustion period where the set of key capacity indicator information is sent from a capacity agent at a datacenter layer for a datacenter of the plurality of datacenters to the regional layer which comprises a plurality of regions at a hierarchical layer above the first hierarchical layer, the datacenter layer, in response to predicting an event that will predict the capacity exhaustion point.  
Kovvali 2015/0124622 discloses estimating real time key performance indicators and Hierarchical load balancing.  Exporting this information to another device like a load balancer.  However, Kovvali does not disclose that there are different hierarchical layers where the estimated performance indicators is being sent from one layer to another higher hierarchical layer in response to the detection of the capacity limit event which determines a predicted capacity exhaustion point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HO T. SHIU
Examiner
Art Unit 2443




/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443